                   Case 19-10289-LSS       Doc 953     Filed 08/19/19      Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             :
------------------------------------------------------------ x
                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON AUGUST 21, 2019 AT 10:00 A.M. (EDT)2

I.       RESOLVED MATTER:

         1.        Debtors’ Omnibus Motion for Entry of an Order (A) Authorizing the Debtors to
                   Assume Certain Unexpired Leases of Nonresidential Real Property and
                   (B) Granting Related Relief [Docket No. 931 – filed August 7, 2019]

                   Objection / Response Deadline:       August 14, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Debtors’ Omnibus Motion for
                          Entry of an Order (A) Authorizing the Debtors to Assume Certain
                          Unexpired Leases of Nonresidential Real Property and (B) Granting
                          Related Relief [Docket No. 945 – filed August 15, 2019]




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and
Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
Georgia 30076.
2
        The hearing will be held before The Honorable Laurie Selber Silverstein at the United States
Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2,
Wilmington, Delaware 19801. Any person who wishes to appear telephonically at the August 21, 2019
hearing must contact COURTCALL, LLC at 866-582-6878 prior to the hearing to register his/her
telephonic appearance in accordance with the Instructions for Telephonic Appearances Effective January
5, 2005, Revised May 11, 2018.


RLF1 21650397v.1
                   Case 19-10289-LSS       Doc 953      Filed 08/19/19    Page 2 of 3



                   ii.    Order (A) Authorizing the Debtors to Assume Certain Unexpired Leases
                          of Nonresidential Real Property and (B) Granting Related Relief [Docket
                          No. 947 – entered August 16, 2019]

                   Status: On August 16, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

II.      CONTESTED MATTER GOING FORWARD:

         2.        Motion to Strike Improper Designations of Items for the Record on Appeal
                   [Docket No. 802 – filed July 12, 2019]

                   Objection / Response Deadline:       August 1, 2019 at 4:00 p.m. (ET); extended
                                                        for Cyprus Historical Excess Insurers to
                                                        August 8, 2019

                   Objections / Responses Received:

                   A.     Cyprus Historical Excess Insurers’ Objection to Motion to Strike
                          Designations of Items for the Record on Appeal and Request for Fees
                          [Docket No. 934 – filed August 8, 2019]

                   B.     Declaration of Janine Panchok-Berry in Support of Cyprus Historical
                          Excess Insurers’ Objection to Motion to Strike Designations of Items for
                          the Record on Appeal and Request for Fees [Docket No. 935 – filed
                          August 8, 2019]

                   Related Documents:

                   i.     Notice of Motion to Strike Improper Designations of Items for the Record
                          on Appeal [Docket No. 837 – filed July 18, 2019]

                   ii.    Reply of the Debtors and the FCR to Appellants’ Objection to Motion to
                          Strike Improper Designations of Items for the Record on Appeal [Docket
                          No. 948 - filed August 16, 2019]

                   iii.   Declaration of Marcos A. Ramos in Support of the Reply of the Debtors
                          and the FCR to Appellants’ Objection to Motion to Strike Improper
                          Designations of Items for the Record on Appeal [Docket No. 949 - filed
                          August 16, 2019]

                   Status: The hearing on this matter is going forward.




                                                    2
RLF1 21650397v.1
                   Case 19-10289-LSS   Doc 953        Filed 08/19/19   Page 3 of 3




Dated: August 19, 2019                 /s/ Amanda R. Steele
       Wilmington, Delaware
                                        RICHARDS, LAYTON & FINGER, P.A.

                                        Mark D. Collins (No. 2981)
                                        Michael J. Merchant (No. 3854)
                                        Amanda R. Steele (No. 5530)
                                        Brett M. Haywood (No. 6166)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, DE 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701
                                        E-mail: collins@rlf.com
                                                merchant@rlf.com
                                                steele@rlf.com
                                                haywood@rlf.com

                                        - and -

                                        LATHAM & WATKINS LLP

                                        Jeffrey E. Bjork (admitted pro hac vice)
                                        Kimberly A. Posin (admitted pro hac vice)
                                        Helena G. Tseregounis (admitted pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, California 90071-1560
                                        Telephone: (213) 485-1234
                                        Facsimile: (213) 891-8763
                                        E-mail: jeff.bjork@lw.com
                                                 kim.posin@lw.com
                                                 helena.tseregounis@lw.com

                                        - and -

                                        Richard A. Levy (admitted pro hac vice)
                                        330 North Wabash Avenue, Suite 2800
                                        Chicago, Illinois 60611
                                        Telephone: (312) 876-7700
                                        Facsimile: (312) 993-9767
                                        E-mail: richard.levy@lw.com


                                        Counsel for Debtors and Debtors-in-Possession


                                                  3
RLF1 21650397v.1
